[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PENDING MOTIONS AFTER HEARING
The court heard evidence on the following motions on July 13, 1999 and rules as follows:
1. Defendant's Motion to Vacate (#123). This motion isgranted and the plaintiff is ordered to vacate the premises located at 253 Summerhill Road, Madison, CT on or before July 23, 1999 to effectuate the sale of the premises.
The parties are ordered to communicate and co-operate through counsel in good faith concerning the division or disposition of the personal property located in the premises. Any personal property which the parties cannot reach an agreement about shall either be placed in storage or remain in the wife's possession as she may decide, until further order of the court. The parties may also place in storage items of personal property as may be necessary. The husband shall pay for all. storage charges necessitated by these orders.
2. Plaintiffs Motion to Modify Alimony (#124). This motion isgranted. Beginning the week of July 19, 1999 and continuing through the week ending September 4, 1999, the husband shall pay to the wife alimony in the amount of $750.00 a week. Thereafter, the husband shall pay alimony of $580.00 per week.
After September 30, 1999, either party may move for the court to review and reconsider the alimony order of $580.00 a week based on the parties then existing financial circumstances without being required to show a change of circumstances. Any such motion shall be filed no later than November 1, 1999. At the hearing on any such motion the wife shall be required to file an updated financial affidavit.
3. Plaintiff's Motion to Hold Funds In Escrow (#125). This motion is granted, absent objection, pursuant to the parties' stipulation as stated on the record, and the net proceeds of the sale of the family residence, if any, shall be placed in escrow until further order of the court. CT Page 9253
So ordered this ___ day of July, 1999.
Stevens, J.